PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/428,588
Filing Date: 9 Feb 2017
Appellant(s): Brasher, Robert, C.



William Meeks III
For Appellant


EXAMINER’S ANSWER

1. 	This is in response to the appeal brief filed 12/28/2020.
Every ground of rejection set forth in the Office action dated 5/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103 
2. 	Claims 15-19, 22-29, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denison US 2009/0060647 in view Goj US 2009/0052983.  Dennison discloses a system to manage vehicular traffic on a roadway having multiple lanes (20) in the same direction without an HOV or Express lane.  See Fig. 1; [0042-44].  The system comprising:
A roadway (12) comprising said plurality of through lanes (20) delineated by lines in the vicinity of an entrance (34) of the roadway.
A system comprising a plurality of lane separators (22, 24) positioned between at least two of lanes (20).  Wherein the lane separators should not be crossed along a designated portion (32, 36), such as before the entrance (34).  See [0045-0050].
Wherein the plurality of lane separators (22, 24) define at least one (the inner most lane) of the through lanes (20) as a merger lane and have a plurality of diverse predetermined lengths to each other and are disposed at predetermined positions with respect to the adjacent outer through lanes (20) at least one (the middle lane) of which is defined as an entrance bypass lane to indicate that vehicles should not cross any 
lane separator (22, 24).  
What Dennison does not disclose are details of the lines that delineate the outer through lanes, illustrated as the 2 lanes to the left of lane separator (24).  However, Goj teaches a multi-lane roadway (14)  having at least 3 through lanes (24) delineated from one another by dashed lines (13), and a solid line adjacent an exit or entrance lane (40) to discourage crossing, adjacent the exit/merge lane (40).  [0070-73].    Therefore, it 


filing date of the claimed invention to provide the plurality of outer through lanes of Dennison with dashed or broken lines (13) as taught by the Goj, in order to distinguish merge and non-merge areas of the roadway.

With respect to claims 16-19, 26-29 Dennison discloses the roadway can have at least 3 lanes and the plurality of lane separators (22, 24) include lane change inhibitors (48) can be solid lines of striping of different lengths and “can include alternative or additional structures, such as reflective elements embedded in the roadway” can also be used to identify the inner and outer through lanes.  [0044, 58].

With respect to claims 22, 32 Dennison discloses both roadways (12, 18) can have multiple merge/entrance lanes (20, 28).  [0047].

With respect to claim 25 Dennison discloses roadway (12) can be a highway, a city street, an expressway or any land ordinarily used for vehicular traffic.  
Further, Dennison discloses a system to manage vehicular traffic on a roadway having 
multiple lanes (20) in the same direction.  See Fig. 1; [0042-45].  The system comprising:
A roadway (12) comprising said plurality of through lanes (20) delineated by lines in the 
vicinity of an entrance (34) of the roadway.
A system comprising a plurality of lane separators (22, 24) positioned between at least 


designated portion (32, 36), such as before the entrance (34).  See [0045-0050].
Wherein the plurality of lane separators (22, 24) define at least one (the inner most lane) of the through lanes (20) as a merger lane and have a plurality of diverse predetermined lengths to each other and are disposed at predetermined positions with 
respect to the adjacent outer through lanes (20) at least one (the middle lane) of which is defined as an entrance bypass lane to indicate that vehicles should not cross any lane separator (22, 24).  What Dennison does not disclose are details of the lines that delineate the outer through lanes, illustrated as the 2 lanes to the left of lane separator (24).  However, Goj teaches a multi-lane roadway (14)  having at least 3 through lanes (24) delineated from one another by dashed lines (13), and a solid line adjacent an exit or entrance lane (40) to discourage crossing, adjacent the exit/merge lane (40).  [0070-73].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plurality of outer through lanes of Dennison with dashed or broken lines (13) as taught by the Goj, in order to distinguish merge and non-merge areas of the roadway.

With respect to claims 23, 24, 33, 34 Dennison discloses the roadway can have at least 3 lanes and the plurality of lane separators (22, 24) include lane change inhibitors (48) can be solid lines of striping of different lengths and “can include alternative or additional structures, such as reflective elements embedded in the roadway” can also be used to identify the inner and outer through lanes.  [0044, 58].  

.

3. 	Claims 20, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denison US 2009/0060647 in view of Goj 2009/0052983 as put forth with respect to claims 15, 25 and further in view of Guernsey US 5,498,100.  Denison discloses the lane separators can include lane change inhibitors such as:  Solid paint lines, barriers, fences or even tire spikes, configured to indicate to drivers they should not change lanes.  [0058]. What Denison does not disclose are barriers that are vertically movable.  However, Guernsey teaches retractable delineator system for use in roadways.  Wherein the delineators (12) can be lowered to be flush with the roadway and raised 
above the roadway to delineate one lane from another.  See Figs. 1-4.  Therefore, it 
would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road management system of Denison in view of Goj with the pop-up delineators taught by Guernsey in order to selectively prevent vehicles from switching lanes.  See Col. 3, ln. 50-Col. 4, ln. 22.

s 21, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denison US 2009/0060647 in view of Goj US 2009/0052983 and Dyke US 8,864,408.  Denison discloses the lane separators can include lane change inhibitors such as:  Solid paint lines, barriers, fences or even tire spikes, configured to indicate to drivers they should not change lanes. [0058]. What Denison in view Goj do not disclose are barriers that are horizontally movable.  However, Dyke teaches a moveable road zipper barrier system for selectively moving a chain of roadway barriers from one side of a traffic lane to an opposing side of the traffic lane.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the traffic management system of Denison in view Goj, with the moveable road zipper barrier taught by Dyke in order to selectively prevent vehicles from switching lanes.

Response to Argument
5. 	Appellant argues against the rejection of claims 15-19, 22-29, 32-34 as being unpatentable over Denison US 2009/0060647 in view of Goj US 2009/0052983 by stating on page 11 of the Appeal Brief “Denison discloses merging from a discontinuous entrance ramp into the right most through lane of a roadway having three through lanes without any disclosure or suggestion of managing lane changing in the other through lanes of the roadway” See Fig. 1 of Dennison.
Appellant further argues “The Examiner has erroneously characterized Denison.  The elements 22 and 24 disclosed in Denison are not “lane separators having a plurality of 


And that “lane boundaries 22 and 24 in Fig. 1 of Denison shown above simply represent lane marking to define the width of the lanes, which corresponds to the ‘…dashed line segments having a given length between lanes”.
	However, the Examiner does not concur.
Denison very clearly recites in [0044] “The boundaries (22, 24) are, in the example illustrated, generally identified by lines provided on the surface of the roadway, extending lengthwise along the through lane (20) at either lateral side thereof”.  
	Further, it is commonplace for roadway patents to illustrate markings on roadways as they are intended.  Hence, an illustration showing solid lines is accepted as disclosing solid lines.  And illustrations showing dashed lines are accepted as disclosing dashed lines, even if nothing is written about the lines shown.  Goj is an example where the dashed lines (13) are clearly discussed but the solid line separating lane (40) from the other through lanes (24) is not. 

    PNG
    media_image2.png
    1030
    1875
    media_image2.png
    Greyscale


As clearly shown in Fig. 1, lane boundaries (22, 24) are represented as solid lines just prior to and after the merge of road (18) into road (12).  Less clear are the dashed lines before and after the solid lines.  For clarity arrows are added to Fig. 1 to highlight the solid and dashed lines.  Denison further discloses in [0058] “the lane change inhibitor (48) comprises a solid line superimposed on the co-linear inner boundaries (22, 42) of the through lane and merge lane (20, 28).  For example, the lane change inhibitor (48) may include a continuous solid strip of paint applied to the roadway surface…In other examples, a plurality of solid lines may be used as the lane change inhibitor (48).  
The system can include an indication to drivers that crossing over the lane change inhibitor is prohibited…Furthermore, the lane change inhibitor (48) may include a physical barrier, for example a concrete median or fence”.  [0057].

	As can further be seen in Fig. 1, solid line/lane change inhibitor (48) is illustrated as being of shorter length than solid line/lane boundaries (22, 24).  
Still further, it is widely known throughout the United States of America, i.e. taught in driver’s education classes that solid lines are not to be crossed due to safety concerns.
Therefore, it would have been obvious to one of ordinary skill in the art, i.e. a licensed driver, that the solid lines illustrated by Denison, should not be crossed due to the danger of vehicles merging from road (18).
	Thus as illustrated in Fig. 1, Denison does in fact teach or at least reasonably suggest:  A plurality of lane separators having a plurality of diverse predetermined lengths, being located at predetermined positions with respect to the m through lanes to indicate that vehicular traffic should not cross any lane separator.  
Since lane boundaries (22, 24) are in fact lane separators, i.e. the separate one lane from another.  Lane boundaries (22, 24) are illustrated as solid lines, and as any licensed driver knows, solid lines on a road should not be crossed because it is taught to mean just that.
	Therefore, the argument is not persuasive and the rejection is maintained.

Appellant then argues on page 14 of the Appeal Brief, “the lane boundaries (22) and (24) in Fig. 1 of Denison shown above simply represent lane marking to define the width of the lanes, which corresponds to …dashed line segments having a given length between the lanes recited in independent claims 15, 25”.
	However, the Examiner does not concur.


Appellant then repeats the argument that lane boundaries (22) and (24) are not lane separators having a plurality of diverse predetermined lengths…being located at predetermined positions with respect to the m through lanes”.
	Still the Examiner does not concur.  
As put forth above in Fig. 1, lane boundaries (22, 24) are represented as solid lines just prior to and after the merge of road (18) into road (12).  Less clear are the dashed lines before and after the solid lines.  For clarity arrows are added to Fig. 1 to highlight the solid and dashed lines.  Denison further discloses in [0058] “the lane change inhibitor (48) comprises a solid line superimposed on the co-linear inner boundaries (22, 42) of the through lane and merge lane (20, 28).  For example, the lane change inhibitor (48) may include a continuous solid strip of paint applied to the roadway surface…In other examples, a plurality of solid lines may be used as the lane change inhibitor (48).  The system can include an indication to drivers that crossing over the lane change inhibitor is prohibited…Furthermore, the lane change inhibitor (48) may include a physical barrier, for example a concrete median or fence”.  
	As can further be seen in Fig. 1, solid line/lane change inhibitor (48) is illustrated as being of shorter length than solid line/lane boundaries (22, 24).  


Therefore, it would have been obvious to one of ordinary skill in the art, i.e. a licensed driver, that the solid lines illustrated by Denison, should not be crossed due to the danger of vehicles merging from road (18).

On page 15 Appellant argues “in the case of there being ‘at least three lanes’…independent claims 15 and 25 recite that two lane separators between the through lanes outward from the merge lane (28) of Denison, i.e. among the three left through lanes of the first roadway (12) shown above in Fig. 1 of Denison would be required, as compared to the single lane change inhibitor (48)”.
	However, the Examiner does not concur.  Denison discloses the roads (12, 18) “may be a highway, a city street, an expressway” and clearly illustrates lane boundaries (22, 24) as being solid lines (in the vicinity of the merge) defining the width of each of the three lanes (20).  Denison further illustrates in Fig. 1 that lane separators (22, 24) are in the form of dashed lines before and after the merge.  
	Therefore, the argument is not persuasive.

Appellant then argues on page 16 of the Appeal Brief “The merge lane (28) of Denison ends at termination (42), whereas the at least one merge lane recited in independent claims 15 and 25 is a through lane which does not terminate.
	However, the Examiner does not concur.

As put forth above, Denison illustrates lane separators (22, 24) as solid lines in the vicinity of the entrance ramp (28).  Thus teaching or at the very least reasonably suggesting 3 through lanes (20) all separated by solid lines (22, 24).
	Therefore, the argument is not persuasive.
Appellant then argues against the reference to Goj, stating “the unlabeled ‘solid lane’ disclosed in Goj to discourage crossing simply corresponds to the single lane change inhibitor (48) disclosed in Denison…Thus, Goj discloses dashed lines (13) to define the boundaries of the through lanes (24) as a proposed modification to lane boundaries (22) and (24) disclosed in Denison and is merely cumulative to Denison in disclosing the single unlabeled solid line corresponds to the single lane change inhibitor (48) disclosed in Denison”.
	However, Appellant’s argument is moot because the argument ignores the final rejection as written.  Denison discloses the roadway (12) could be a highway or an expressway [0045] and that “In some examples, and as shown in Fig. 1, the first roadway (12) can have multiple through lanes.  Typically, the additional through lanes are located directly adjacent the through lane (20)”.  Although only three through lanes are illustrated in Fig. 1 (for clarity), it would have been obvious to one of ordinary skill in the art, that the disclosure of road (12) being a “highway” or “expressway” would include 
roads having more than 3 lanes.

	Therefore, the argument is not persuasive and the rejection is maintained.

Appellant then argues against the rejection of claims 20, 21 and 30, 31 as being unpatentable over Denison in view of Goj and further in view of Guernsey and  Dyke suggesting Neither Guernsey nor Dyke cures (the alleged) deficiencies in the disclosure of Denison modified in view of Goj.
	However, the Examiner does not concur.  Denison undoubtedly discloses the lane separator (22) can include a physical barrier, such as a concrete median.  [0058].
But does not disclose a vertically movable barriers.  However, Guernsey teaches a retractable barrier system wherein the barriers (12) can be lowered to be flush with the roadway and raised above the roadway to delineate one lane from another.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road management system of Denison in view of Goj, with the pop-up barriers taught by Guernsey in order to selectively prevent vehicles from switching lanes, such as during heavy traffic periods.  Further although Denison in view of Goj disclose the use of physical barriers, such as fences, tire spikes and concrete medians, Denison in view of Goj do not disclose horizontally movable 
Therefore, the arguments are not persuasive and the rejections are maintained.

It is clear from the record of the instant application, Appellant has not invented the “lane separator” nor the “lane change inhibitor” such as the “pop-up lane delineator”, nor the “road zipper”, all of which has been previously published or patented.
*  It is noted Denison also discloses “The system can include an indication to drivers that crossing over eth lane change inhibitor (48) is prohibited.  The lane change inhibitor can include a sign…indicating that crossing between the through lane (20) and parallel portion (32) is prohibited”.  [0058].
Hence, it appears patentability rests on whether or not Appellant’s specific arrangement of solid line “lane separators” are non-obvious over the prior art and what would be obvious or not obvious to one of ordinary skill in the art, in light of the prior art teachings, before the effective filing date of the claimed invention.  Since it is old and well known solid white and yellow lines on roadways should not be crossed due to safety concerns, and Denison clearly illustrates solid line “lane separators/boundaries (22, 24), as well as “lane change inhibitors (48)” such as solid lines, fences, concrete th, 5th and 6th lanes of a highway from the rest of the roadway with dashed lines, in order to increase safety by allowing vehicles in the 3rd, 4th and 5th lanes to “shift left” when in the vicinity of an entrance ramp, where traffic congestion can be anticipated due to traffic merging from the entrance ramp into the through lanes.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/RAYMOND W ADDIE/
Primary Examiner, Art Unit 3671                               
Conferees:
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671 

                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.		
				                                                                              3/5/2021